—Appeal by the defendant from a judgment of the County Court, Orange *482County (Pano Z. Patsalos, J.), rendered March 7, 1996, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention, raised for the first time on appeal, that the prosecutor violated the terms of the plea bargain by making a sentencing recommendation, has not been preserved for appellate review. The defendant did not object to the prosecutor’s remarks at sentencing, nor did he move to withdraw his plea (see, CPL 470.05 [2]; People v Marciante, 167 AD2d 978; People v Worth, 162 AD2d 427; People v Stripling, 136 AD2d 772). We decline to review the issue in the exercise of our interest of justice jurisdiction. Mangano, P. J., O’Brien, Pizzuto, Goldstein and Luciano, JJ., concur.